Name: Commission Regulation (EC) No 2720/98 of 16 December 1998 amending Regulation (EEC) No 1164/89 laying down detailed rules concerning the aid for fibre flax and hemp
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  economic policy;  agricultural policy
 Date Published: nan

 Avis juridique important|31998R2720Commission Regulation (EC) No 2720/98 of 16 December 1998 amending Regulation (EEC) No 1164/89 laying down detailed rules concerning the aid for fibre flax and hemp Official Journal L 342 , 17/12/1998 P. 0018 - 0018COMMISSION REGULATION (EC) No 2720/98 of 16 December 1998 amending Regulation (EEC) No 1164/89 laying down detailed rules concerning the aid for fibre flax and hempTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organisation of the market in flax and hemp (1), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), and in particular Article 4(5) thereof,Having regard to Council Regulation (EEC) No 619/71 of 22 March 1971 laying down general rules for granting aid for flax and hemp (3), as last amended by Regulation (EC) No 1420/98 (4), and in particular Article 5(2) thereof,Whereas Annex B to Commission Regulation (EEC) No 1164/89 (5), as last amended by Regulation (EC) No 2021/98 (6), contains a list of the varieties of hemp eligible for aid; whereas, since it has been established that certain new varieties meet the requirements of the third subparagraph of Article 3(1) of Regulation (EEC) No 619/71, that Annex should be supplemented;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp,HAS ADOPTED THIS REGULATION:Article 1 The varieties 'Fedora 17`, 'Felina 32`, 'Futura 75` and 'Dioica 88` are added to Annex B to Regulation (EEC) No 1164/89.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 December 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 146, 4. 7. 1970, p. 1.(2) OJ L 349, 31. 12. 1994, p. 105.(3) OJ L 72, 26. 3. 1971, p. 2.(4) OJ L 190, 4. 7. 1998, p. 7.(5) OJ L 121, 29. 4. 1989, p. 4.(6) OJ L 261, 24. 9. 1998, p. 8.